DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments / Allowable Subject Matter
Applicant’s arguments and amendments submitted 3/2/21 have been fully and carefully considered and are found persuasive.
The claim objections are withdrawn in light of applicant’s amendments to the claims on 3/2/21.
The claim rejections under 35 USC 103 are withdrawn in light of applicant’s arguments and amendments on 3/2/21, and claims 1-4, 6-21 are allowed.
Applicant argues that the closest relevant art, Oroskar (US 2019/0010110), fails to fairly teach or suggest all limitations of the claims as amended. Specifically while Oroskar teaches an SMB that can have multiple stages, the claims, as amended, requires the system and method to “periodically generate from said one or more stream, with the aid of said D1 and said D2, a first stream comprising at least a portion of said one or more cannabinoid constituent and a second stream comprising at least a portion of said one or more constituent different from said one or more cannabinoid constituent”. As applicant’s specification points out, SMB and SSMB are different technologies (see specification [0009-0011]), and SSMB utilizes periodic removal of products while SMB are more continuous (see arguments page 8, paragraphs 1-3).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MILLER whose telephone number is (571)270-1603.  The examiner can normally be reached on Monday - Friday 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN MILLER/Primary Examiner, Art Unit 1772